DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious a screen printing machine in combination with all the structure as recited and in particularly a control device configured to control each device, and to calculate a thickness of a mask lower layer, integrally formed with the mask, based on the measurement values obtained from the displacement meter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyake et al. (JP 2007-320207) teaches a plurality of height positions of the mask sheet 51 that are measured from the lower surface side of the mask sheet 51 by a laser measuring instrument 91. Additionally, the laser measuring instrument 93 is located below the mask 51 and is used to measure any portion of the mask sheet. The amended claims further disclose the displacement meter to be above the mask. Miyake does determine the location of the lower surface of mask sheet 51 and an upper surface .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853